Citation Nr: 0936331	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an increased compensable rating for 
erectile dysfunction (ED).

2.	Entitlement to an increased compensable rating for 
residuals of the post laceration of profundus tendon 
left long finger.

3.	Entitlement to an increased compensable rating for 
residual scar of left long finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which granted service connection for 
ED and the residuals of the post laceration of profundus 
tendon left long finger, to include a residual scar of left 
long finger. 

A hearing was held before the undersigned Acting Veterans Law 
Judge via video conference in May 2009.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The issues of residuals of the post laceration of profundus 
tendon left long finger, and residual scar of left long 
finger are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant of 
his desire to withdraw the appeal pertaining to the 
evaluation of his claim for increased rating of service-
connected ED.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the videoconference hearing before the Board in May 2009, 
prior to the promulgation of a decision in the appeal, the 
Veteran stated on the record at the hearing before the Board 
that he intended to withdraw the appeal of the claim of 
increased rating of service connection for ED.  In addition, 
the Veteran submitted a written statement received by the RO 
on May 29, 2009, again stating his intention to withdraw this 
claim.  Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed.


ORDER

The appeal as to the issue of an increased rating of a 
noncompensable rating for service-connected ED is dismissed.




REMAND

In a May 2009 Board hearing, the Veteran stated the condition 
of his left long finger, injured during service in 
approximately 1966 from a fall, is worse than the 
noncompensable rating granted.  The Veteran testified he had 
decreased range of motion, unable to make a clenched fist 
with the finger, affects his ability to grasp and hold heavy 
objects, and believes it is arthritic.  The Veteran stated 
there are minor restrictions on the movement of the finger 
from the scar.  He testified the scar is generally not 
painful but becomes tender and painful in cold weather.  
Furthermore, the Veteran stated he did not receive a VA 
Compensation and Pension (C&P) examination for his left long 
finger and the scar.  See Board hearing transcript, dated May 
2009.

According to the evidence on the record, the Veteran was 
given a VA C&P examination in July 2006.  Here, the VA 
examiner found that the "osteophyte at the anterior aspect 
of the distal phalanx of the middle finger adjacent to the 
[distal interphalangeal] joint may be the result of an old 
trauma.  The joint space is normal.  The other joints are 
normal."  In addition, the VA examiner opined the Veteran's 
left long finger "has minimal symptoms... [h]is mild 
limitation of motion and extension of  the [distal 
interphalangeal joint] is related to the laceration of the 
profundus tendon that occurred in 1965."  See VA 
examination, dated June 2006.

Given the Veteran's testimony and the findings and positive 
nexus opinion of a July 2006 VA examination, further 
development is needed before a final determination can be 
made.  Therefore, the Veteran should be afforded a VA 
examination to determine the current severity of his left 
long finger and scar.  38 C.F.R. § 3.159(c)(4) (2007); Green 
v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may 
include conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should schedule the Veteran for 
examination to determine the severity of his 
left long finger disability, to include the 
scar.  All testing deemed necessary by the 
examiners should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
VA examiner(s) in conjunction with the 
examination and this fact should be 
acknowledged in the reports.

2.	Thereafter, the AMC should readjudicate the 
Veteran's claims.  Thereafter the Veteran 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


